Citation Nr: 1547555	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-36 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an unspecified lung disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
   
The appeal has been remanded several times, most recently in December 2013, and is now back before the Board for appellate review.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's December 2013 remand found that good cause had been shown for the Veteran's failure to report for a recent VA examination, as the notice of the examination had been sent to an incorrect address.  The Board directed that the Veteran be scheduled for a new VA examination, and notified of the time, date and place of the examination at his current mailing address.  The Veteran's last known mailing address was provided in the remand instructions.

In spite of the Board's instructions, examination notifications sent in January 2014 and February 2014 were also sent to an incorrect address.  Additionally an April 2014 address search reflected an entirely new mailing address for the Veteran, which has not previously been on file.  

Under these circumstances, the appeal must be remanded so that all reasonable efforts may be undertaken to locate the Veteran and reschedule him for a VA examination.

The Veteran is reminded that VA's duty to assist with the development of facts pertinent to his claim is not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is his burden to keep VA apprised of his whereabouts and, if he does not do so, VA is not obligated to "turn up heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  If this latest attempt to schedule the Veteran for a VA examination fails because of an inability to locate him, a final decision on his claim will be made on the current record.  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate action to locate the Veteran and verify his current mailing address.  All requests and responses in this regard must be documented in the record.   The AOJ is advised that mail sent to [redacted], St. Petersburg, Florida 33701 has not been returned as undeliverable; however, an April 2014 address search indicated that the Veteran's mailing address is [redacted], St. Petersburg, Florida, 33705.  Therefore, the AOJ should attempt to contact the Veteran by mail at BOTH addresses.

2.  If the Veteran is located, send him copies of all correspondence mailed to him since May 2011, as it is unclear from the record whether he has received any correspondence from VA since that time.  The Veteran must also be advised that it is his burden to keep VA apprised of his whereabouts.  

3.  Obtain VA treatment records since January 2014.

4.  Schedule the Veteran for a VA respiratory disorders examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lung disorder is related to the Veteran's service, to include his in-service exposure to herbicides.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




